                                                     USD'..'. SL':•,r;-
                                                     DOCUMErn
UNITED STATES DISTRICT COURT                         ELECTRON!CALL Y riLED
SOUTHERN DISTRICT OF NEW YORK                        DOC#               .
                                                     DATE FILED:-1:...1t.·;;1.lJ?:JI..~
KEVIN DORISCA,
                                             18-cv-9756 (JGK)
                       Plaintiff,
                                             ORDER
             - against -

UNA RAWLS,

                       Defendant.


JOHN G. KOELTL, District Judge:

     It having been reported to this Court that the parties have

settled this action, it is, on this 15th day of January, 2020,

hereby ordered that this matter be discontinued with prejudice but

without costs; provided, however, that within 60 days of the date

of this order, the plaintiff may apply by letter for restoration

of the action to the calendar of the undersigned, in which event

the action will be restored.

     Any application to reopen must be filed within sixty (60)

days of this order; any application to reopen filed thereafter may

be denied solely on that basis.     Further, if the parties wish for

the Court to retain jurisdiction for the purpose of enforcing any

settlement agreement, they must submit the settlement agreement to

the Court within the same sixty-day period to be so-ordered by the

Court.   Unless the Court orders otherwise, the Court will not

retain jurisdiction to enforce a settlement agreement unless it is

made part of the public record.
     All pending motions are dismissed as moot.           All conferences

are canceled.   The Clerk of Court is directed to close this case.

SO ORDERED.

Dated:    New York, New York
          January 15, 2020


                                      ~h~!.~8f!!:r
                                          United States District Judge




                       Copy mailed to pro se party(ies)
                              at docket address




                                      2
